Title: To John Adams from Joan Derk van der Capellen tot den Pol, 5 April 1782
From: Capellen tot den Pol, Joan Derk, Baron van der
To: Adams, John



Zwol ce 5 Avril 1782
Monsieur

J’ai écrit amplement au Bourguemaitre Hooft touchant la Situation des affaires dans cette Province, avec priere de Vous en donner Communication. Les Villes ont pris de bonnes Resolutions. Mais je Suis encore incertain au Sujet des Nobles. Mecredi, a eu juger par les apparences et quelques informations, ils etoient peu disposés a reconnoitre L’independance. Mais il ÿ eu qui croient quils ont reçu Mecredi au Soir des ordres de la Haÿe: Du moins l’on S’imaginoit hier de remarquer quelque changement dans les discours de quelques uns. C’est, a ce que je m’attends, aujourdhui que l’affaire Sera decidée; du moins la grande Besoigne Se tiendra ce matin. Mais il ÿ pourtant encore moien de deliberer et de dilaier.
J’ai reçu une lettre de Mon Ami Valk. Quoique je me Suis fait une loi de n’importuner personne par des Sollicitations, je ne Saurois cependant me refuser a la demande de ce digne Ami. Il a eu le malheur de Se voir ruiné de fond en comble par cette guerre inopinée. Il a resolu de Se transporter en Amerique. Mais Sa digne epouse Souhaiteroit beaucoup de pouvoir rester dans Sa Ville natale Rotterdam. N ÿ auroit il pas moien que le Congress emploiat ce brave homme en quelque qualité—par exemple d’Agent—qui put lui donner l’occasion de Subsister honnetement, et de recommencer quelque affaire? Je prie Votre Excellence dÿ Songer. Je puis recommander mon Ami comme un patriote zélé et éclairé et comme un negociant qui a etudié Son metier. Je puis d’ailleurs assurer Votre Excellence que les deux peuples lui ont de l’obligation. Je ne Saurois en dire d’avantage. J’ai lhonneur detre en grande hate de Votre Excellence le tres humble et tres obeissant Serviteur

Capellen de Poll

